Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
	This FINAL action is in response to Applicant’s amendment of 23 June 2021. Claims 1 and 3-8 are pending and have been considered as follows. Claim 2 is cancelled.
Response to Arguments
	Applicant’s amendments and arguments with respect to Drawing Objections as set forth in the office action of 23 March 2021 have been considered and are persuasive. Therefore, Drawing Objections as set forth in the office action of 23 March 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to Specification Objections as set forth in the office action of 23 March 2021 have been considered and are persuasive. Therefore, Specification Objections as set forth in the office action of 23 March 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to Interpretation of the terms “communication unit” and “display unit” under 35 USC 112(f) as set forth in the office action of 23 March 2021 have been considered and are persuasive.
Applicant’s amendments and arguments with respect to the rejection of Claims 2-8 under 35 USC 112(b) as set forth in the office action of 23 March 2021 have been persuasive. Therefore, the rejection of Claims 2-8 under 35 USC 112(b) as set forth in the office action of 23 March 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of Claims 1-8 under 35 USC 101 as set forth in the office action of 23 March 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
As amended, Claim 1 does not recite a mental process because amended Claim 1, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of computer components. For example, the communicator receives "information about a volume of traffic calculated based on the driving probability for the at least one route, from the server apparatus," and the controller calculates "a driving probability for each link connected to at least one node to acquire the driving probability for the at least one route." These functions requires actions by the controller and communicator that cannot be practically applied in the human mind. In addition, if the Step 2A first prong under the 2019 Revised Patent Subject Matter Eligibility Guidance ("The Revised Guidelines") is satisfied, the Office must determine whether the claim as a whole integrates the judicial exception into a practical application of the exception (Step 2A, prong two). The claim recites the combination of additional elements of: calculating a driving probability for each link connected to at least one node to acquire the driving probability for the at least one route, and calculating the volume of traffic based on the driving probability for the each link and a predicted volume of vehicles for the each link which is calculated based on the driving probabilities for the each link. The claim as a whole is directed to a particular improvement in providing accurate traffic predictions and a driving probability of a route. Furthermore, the specific data structure of the road network data structure, which is used to acquire the driving probability for a route, is a specific example of how the claimed features are integrated into a practical application under Prong two. Specifically, the claimed features provide a predicted volume of vehicles for each link which is calculated based on the driving probabilities for the each link so as to precisely calculate the volume of traffic. For at least these additional reasons, the pending claims are patent eligible and not directed to an abstract idea under the Revised Guidelines.

The Examiner’s Response:

rejection of Claims 1-8 under 35 USC 102 and 103 as set forth in the office action of 23 March 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
Unlike the teachings in Teruo, the features of amended Claim 1 are directed to a controller that calculates a driving probability for each link connected to at least one node to acquire a driving probability for the at least one route. In particular, the volume of traffic is calculated based on the driving probability for the each link and a predicted volume of vehicles for the each link which is calculated based on the driving probabilities for the each link. Instead, Teruo teaches a traffic information system that uses a traveling history of a vehicle, a destination arrival probability that the vehicle reaches a destination candidate, and a passage probability of each of road links so as to improve the precision of the traffic information regardless of the presence or absence of a destination setting in a navigation device. Nowhere does Teruo discuss the claimed features of calculating a driving probability for each link connected to at least one node to acquire a driving probability for at least one route as recited in Claim 1 ... Duan is silent as to the above-emphasized features of Claim 1 and thus cannot cure the deficiencies in Teruo. Teruo and Duan fail to teach the above-emphasized features

The Examiner’s Response:
	The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Teruo discloses acquiring a driving probability for at least one route along which a vehicle is able to travel (see at least [0007], [0008], [0010], [0024] and claim 1), calculating a driving probability for each link connected to at least one node to acquire a driving probability for the at least one route (see at least Figure 4, [0006]-[0009], [0024], [0025] and [0036]-[0038]) and the volume of traffic being calculated based on the driving probability for the each link and a predicted volume of vehicles for the each link which is calculated based on the driving probabilities for the each link (see at least [0012], 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the recited limitation “wherein the volume of traffic is calculated based on the driving probability for the each link and a predicted volume of vehicles for the each link which is calculated based on the driving probabilities for the each link”. Previously claim 1 recites “volume of traffic calculated based on the driving probability for the at least one route”; therefore, it is unclear, to the Examiner, whether the volume of traffic is calculated further based on the driving probability for the each link and a predicted volume of vehicles for the each link which is calculated based on the driving probabilities for the each link or if these limitations are in any way connected to one another or not (Examiner further notes that based on the claim language as currently presented, the volume of traffic is not necessarily associated with any route, link, etc.).
Claim 1 recites the limitation “the driving probabilities” in the last line. There is insufficient antecedent basis for such limitation in the claim. Examiner believes this might be due to a typographical error and that Applicant meant to instead recite “the driving probability”.


Claim 6 recites the limitation “the at least one link”. There is insufficient antecedent basis for such limitation in the claim. 


Claims 3-5 and 7-8 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites “acquire a driving probability for at least one route along which a vehicle is able to travel … calculate a driving probability for each link connected to at least one node to acquire the driving probability for the at least one route, and wherein the volume of traffic is calculated based on the driving probability for the each link and a predicted volume of vehicles for the each link which is calculated based on the driving probabilities for the each link”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data collected/received/obtained and determining/acquiring/calculating information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the collected/received/obtained data could determine/acquire/calculate the various information/probability/volume of traffic therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the various steps are being executed in an apparatus does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in claim 1 “transmit the driving probability for the at least one route to a server apparatus … receive information about a volume of traffic calculated based on the driving probability for the at least one route, from the server apparatus”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the receiving step(s) recited in claim 1 is recited at a high level of generality (i.e., as a general means of receiving information), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The transmitting step(s) are also recited at a high level of generality (i.e. as a general action being taken based on the acquiring 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (3-8) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1 and 3-8 are rejected under 35 USC 101, and thus are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teruo (JP2010231557A).
Regarding claim 1, Teruo discloses a vehicle-mounted display apparatus (see at least abstract, [0001] and [0020]), comprising: a controller configured to acquire a (see at least [0006]-[0008], [0018], [0024], [0025] and [0036]-[0038]); and a communicator configured to transmit the driving probability for the at least one route to a server apparatus and receive information about a volume of traffic calculated based on the driving probability for the at least one route, from the server apparatus (see at least [0006]-[0008], [0012], [0017], [0024]-[0032] and [0036]-[0042]), wherein the controller is further configured to calculate a driving probability for each link connected to at least one node to acquire the driving probability for the at least one route (see at least abstract, Figures 1-7, [0006]-[0009], [0018], [0021], [0024], [0025], [0029], [0036]-[0038] and [0043]), and wherein the volume of traffic is calculated based on the driving probability for the each link and a predicted volume of vehicles for the each link which is calculated based on the driving probabilities for the each link (see at least [0006]-[0008], [0012], [0017], [0028]-[0032] and [0039]-[0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Teruo (JP2010231557A) in view of Duan (US20140058652A1).
Regarding claim 3, Teruo does not explicitly disclose further comprising a display apparatus configured to display the information about the volume of traffic. However, such matter is suggested by Duan (see at least abstract, [0007], [0008], [0037], [0038], [0043], [0046]-[0048], [0050]-[0053], [0059], [0064] and [0071]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo to incorporate the teachings of Duan of further comprising a display apparatus configured to display the information about the volume of traffic since they are directed to navigation devices and traffic information and use of Duan would ensure increased reliability and user comfort. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply comprising a display apparatus configured to display the information about the volume of traffic). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 4, Teruo does not explicitly disclose further comprising a display apparatus configured to combine the information about the volume of traffic with map information to display. However, such matter is suggested by Duan (see at least abstract, [0007], [0008], [0037], [0038], [0043], [0046]-[0048], [0050]-[0053], [0059], [0064] and [0071]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo to incorporate the teachings of Duan of further comprising a display apparatus configured to combine the information about the volume of traffic with map information to display since they are directed to navigation devices and traffic information and use of Duan would ensure increased reliability and user comfort. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply a display apparatus being configured to combine the information about the volume of traffic with map information to display). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Teruo (JP2010231557A) in view of Bin (KR20120101844A) in further view of Hamada (US20180165525A1).
Regarding claim 5, Teruo discloses wherein the controller is configured to calculate the driving probability for the each link connected to the at least one node (see at least abstract, Figures 1-7, [0006]-[0009], [0018], [0021], [0024], [0025], [0029], [0036]-[0038] and [0043]).
Teruo fails to disclose calculating the driving probability using traveling lane information of the vehicle. However, such matter is suggested by Bin (see at least Page 8 starting from “FIG. 9 illustrates a case where a vehicle is positioned…” to Page 9 “… predicted path. In this case, the data may be transmitted to the second terminal 400 again.”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo to incorporate the teachings of Bin of calculating the driving probability using traveling lane information of the vehicle since they are directed to navigation devices and traffic information and use of Bin would ensure increased accuracy and thereof safety and reliability; as such, even if/when a user history is not available/accurate for a link/route/destination, disclosure of Teruo as modified by Bin would still be reliable and efficient. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply calculating the driving probability using traveling lane information of the vehicle). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 
Teruo as modified by Bin fails to disclose determining the traveling lane information of the vehicle using/based on at least one of a lane change history of the vehicle and driving vectors of the vehicle. However, such matter is suggested by Hamada (see at least abstract, [0060]-[0062], [0066], [0087]-[0092], [0096]-[0100], [0122]-[0125] and [0137]-[0157]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo as modified by Bin to incorporate the teachings of Hamada of determining traveling lane information of the vehicle using/based on at least one of a lane change history of the vehicle and driving vectors of the vehicle since they are directed to navigation devices and use of Hamada would further increase accuracy and thereof safety and reliability; as such, even if/when a user history is not available/accurate for a link/route/destination, disclosure of Teruo as modified by Bin and Hamada would still be accurate, reliable and efficient. Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply determining traveling lane information of the vehicle using/based on at least one of a lane change history of the vehicle and driving vectors of the vehicle). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would 

Regarding claim 6, Teruo as modified by Bin and Hamada discloses wherein the controller is configured to calculate the driving probability for each of the at least one route using the driving probability for the at least one link (see at least Teruo abstract, Figures 1-7, [0006]-[0009], [0018], [0021], [0024], [0025], [0029], [0036]-[0038] and [0043]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teruo (JP2010231557A) in view of Bin (KR20120101844A) in further view of Hamada (US20180165525A1) in yet further view of Manoliu (US20150300825A1).
Regarding claim 7, Teruo as modified by Bin and Hamada fails to disclose wherein the controller is configured to calculate the driving probability for each of the at least one route using an Electronic Horizon (EH) method. However, such matter is suggested by Manoliu (see at least abstract, [0015], [0030], [0035], [0041], [0124] and [0127]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo as modified by Bin .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Teruo (JP2010231557A) in view of Fumio (JP2000057476A).
Teruo fails to disclose wherein the at least one route along includes a route existing in a range to which the vehicle is able to travel for a predetermined time period. However, such matter is suggested by Fumio (see at least [0001], [0005], [0007], [0008] and [0011]-[0013]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Teruo to incorporate the teachings of Fumio wherein the at least one route includes a route . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667